Citation Nr: 1300695	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for cervical strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Appellant represented by: Virginia Dept of Veterans Affairs

ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from March 1990 to November 1998, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's claim for a disability rating greater than 10 percent for cervical strain.

This case was previously before the Board in June 2012 at which time the cervical strain issue was remanded for more development.  

In the June 2012 remand the Board noted that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

At the time of the June 2012 Board remand the Board found that that a claim for a TDIU had not been raised by the evidence of record as, during the September 2009 VA examination, the Veteran specifically reported that she was employed full-time.  However, as noted below, it appears that the Veteran is no longer employed.  Significantly, in August 2012 correspondence the Veteran wrote that she had been out of work for over one year and could not get a job due to lifting restrictions secondary to her service-connected low back and neck disorders.   

As was previously noted in the June 2012 remand, the issue of entitlement to a disability rating greater than 10 percent for a lumbosacral spine disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Notably, the Veteran expressed an intent to file an increased rating claim for a lumbosacral spine disability in a March 2010 VA Form 21-4138.  However, it does not appear that the RO has acted upon this claim yet.  Thus, this issue is, once again, referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this case was previously before the Board in June 2012.  At that time the Board remanded the case for the RO's consideration of a magnetic resonance imaging (MRI) scan of the Veteran's cervical spine taken in March 2011, an attempt to obtain outstanding treatment records from Dr. S., a private neurologist who, according to VA Form 21-4142 dated in September 2009, had reportedly treated the Veteran for neck pain (or cervical strain), and for a new VA examination as the most recent VA examination at the time of the June 2012 Board remand was dated in September 2009.  

Pursuant to the June 2012 Board remand, in June 2012 correspondence the AMC requested that the Veteran complete an updated VA Form 21-4142 so that the records from Dr. S. could be obtained.  However, the Veteran failed to respond to this request.  The Veteran was then afforded a VA spine examination in July 2012.  Notably, this examination report shows nearly normal motion of the cervical spine with no objective evidence of painful motion.  Thereafter, the RO issued a supplemental statement of the case in August 2012.  

Subsequently, in response to the August 2012 supplemental statement of the case the Veteran submitted a September 2009 private MRI of the cervical spine which had not been previously considered by the RO.  Also, in August 2012 correspondence the Veteran disputed many of the findings noted in the July 2012 VA spine examination report.  The Veteran wrote that the July 2012 VA examiner asked the Veteran to maneuver her neck in certain positions, placing her hands on the Veteran's head and forcibly moving the Veteran's head to a degree with the examiner thought fit.  The Veteran noted that while the July 2012 VA examination report stated "there was no additional loss of movement due to repetitive testing, no guarding or muscle spasm in the neck, no radicular pain and no evidence of incapacitating episodes" this statement, according to the Veteran was false.  According to the Veteran, every instance where she was asked to move her head in a certain way, she informed the examiner that she was in pain but that the examiner continued to place her hands on the veteran's head and tried to turn the Veteran's head wherever she wanted it to go.  According to the Veteran, the examiner never allowed her to turn or rotate her head on her own and the Veteran was in pain and was guarding her neck due to the fact of the examiner continuing to place her hands on the Veteran even when the Veteran told her repeatedly that it hurt.  

Moreover, in the Veteran's November 2009 notice of disagreement and March 2010 substantive appeal the Veteran made similar allegations regarding the previous September 2009 VA examination report, that despite the examiner's report that there was no tenderness, guarding, spasm, or painful motion, that the Veteran did, in fact, complain of all of these things.    

Furthermore, in the August 2012 statement the Veteran also wrote that she had been out of work for over a year and, when she was finally offered a job in July 2012, a physician would not release her for the job given her inability to lift over a certain amount of weight due to her cervical and lumbar spine disorders.  The Veteran also submitted a July 2012 letter from a prospective employer confirming that her conditional offer of employment was withdrawn due to a physician's assessment that the Veteran was restricted to lifting only 40 pounds.

Based on the above, the Board finds that another remand is necessary in this case.  First, the Board notes that the RO has not had a chance to review a September 2009 private MRI of the cervical spine.  Accordingly, this case must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the August 2012 supplemental statement of the case.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).
  
Second, while the September 2009 and July 2012 VA examination reports show nearly normal motion of the cervical spine with no objective evidence of painful motion, the Veteran contends that she complained of pain repeatedly during these examinations.  As such, the September 2009 and July 2012 VA examination reports are inadequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, another examination should be obtained to include the Veteran's allegations of painful motion.

Finally, as above, the record shows that the Veteran has not worked in over a year due, at least in part, to her service-connected cervical and lumbar spine disorders.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of her claim for a higher rating for the service-connected cervical strain.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b) (1).  On remand, the RO must consider whether referral for an extraschedular evaluation is necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

When the AMC/RO concludes development, the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, must be readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from July 2011 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her service-connected cervical strain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all manifestations of service-connected cervical strain currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her cervical strain, the examiner should state whether the Veteran's service-connected cervical strain is manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner also should state whether the Veteran's service-connected cervical strain is manifested by forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the cervical spine, and record the range where pain begins on each measure plane.  The examiner should further state whether the Veteran's service-connected cervical strain is manifested by unfavorable ankylosis of the entire cervical spine or the entire spine.  Furthermore, the examiner should comment on the Veteran's allegations of painful motion as well her allegations that the September 2009 and July 2012 VA examiners failed to adequately report the Veteran's complaints of tenderness, guarding, spasm, and painful motion in the examination reports.  

The examiner should also describe the effects, if any, of the service-connected cervical strain on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities, to include cervical strain, lumbar strain, left foot bunionectomy with wedge osteotomy of third metatarsal, and left oophorectomy with partial right oophorectomy.  In making this opinion the examiner should note the Veteran's July 2012 pre-employment physical noting that the Veteran was restricted to lifting 40 pounds or less.  

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

3. The Veteran should be given adequate notice of the requested examination, which includes advising her of the consequences of her failure to report to the examination. If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4. Review all evidence received since the last prior adjudication and readjudicate the Veteran's cervical strain rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, claim on the merits.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue. An appropriate period of time should be allowed for response by the Veteran. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



